Citation Nr: 0100326	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  95-13 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  The propriety of the initial 10 percent rating for the 
service-connected arthritis of the right shoulder.  

2.  The propriety of the initial 10 percent rating for the 
service-connected arthritis of the left shoulder.  
 
3.  The propriety of the initial 10 percent rating for the 
service-connected arthritis of the right knee.  

4.  The propriety of the initial 10 percent rating for the 
service-connected arthritis of the lumbar spine.  

5.  The propriety of the initial noncompensable rating for 
the service-connected arthritis of the right elbow.  

6.  The propriety of the initial noncompensable rating for 
the service-connected arthritis of the left elbow.  

7.  The propriety of the initial noncompensable rating for 
the service-connected bunion on the right foot.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to July 
1975, from May 1977 to November 1981 and from November 1985 
to March 1994.  

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 decision by the RO which, 
inter alia, granted service connection and assigned ratings 
for the disabilities currently on appeal.  

During a hearing in May 1995, the veteran withdrew the issue 
of an increased rating for a right inguinal hernia from 
appellate review.  Hence, the Board will not address that 
matter.  

In June 1997, the Board remanded this case in order to afford 
the veteran the opportunity for another hearing.  The veteran 
testified before a then Member of the Board at a hearing at 
the RO in October 1997.  

The Board remanded the case for additional development of the 
record in January 1999.  

In light of the distinction noted by the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court"), in Fenderson v. West, 12 Vet. 
App. 119 (1999), the Board has recharacterized the issues as 
involving the propriety of the initial ratings assigned.  

(The issues regarding higher ratings for service-connected 
disabilities of the elbows, the right knee and the lumbar 
spine will all be addressed in the REMAND portion of this 
document.)  



FINDINGS OF FACT

1.  All relevant evidence necessary for equitable disposition 
of these issues on appeal has been obtained.

2.  The veteran's service-connected right shoulder arthritis 
is shown to be manifested by impingement syndrome and pain 
productive of a level of functional loss that more nearly 
approximates that of restriction of motion at the shoulder 
level.  

3.  The veteran's service-connected left shoulder arthritis 
is shown to be manifested by impingement syndrome and pain 
productive of a level of functional loss that more nearly 
approximates that of restriction of motion at the shoulder 
level.  

4.  The veteran's service-connected right foot bunion is not 
shown to be productive of severe hallux valgus deformity or 
to be so disabling as to require an operation with resection 
of the metatarsal head.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of 20 percent rating for 
the service-connected arthritis of the right shoulder have 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 
5003, 5201 (2000).  

2.  The criteria for the assignment of 20 percent rating for 
the service-connected arthritis of the left shoulder have 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 
5003, 5201 (2000).  

3.  The criteria for the assignment of a compensable rating 
for the service-connected bunion on the right foot have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic Code 5280 
(2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, during the course of the 
veteran's appeal, the statutes governing assistance to 
claimants and the benefit of the doubt were amended.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

As a result of this change, the VA has an added duty to 
assist the veteran by conducting further review and 
development consistent with the newly amended statutes.  This 
should include providing the veteran with notice of the 
required information and evidence necessary to support his 
claims, affording the veteran the duty to assist in obtaining 
records and, when appropriate, affording the veteran a 
medical examination when such is necessary to make a decision 
on the claims.  Specific requirements regarding such 
notification and duty to assist are set forth in the newly 
amended provisions.  

Here, with regard to the claims for higher ratings for the 
service-connected arthritis of each shoulder and the bunion 
of the right foot, the Board finds that VA has fulfilled the 
duty to assist.  The Board is satisfied that all relevant 
evidence has been obtained regarding these claims and that 
the veteran has been properly advised of the evidence needed 
to support these claims.  No other outstanding medical 
treatment records have been identified.  Furthermore, the 
Board notes that the veteran was provided VA examinations 
regarding his service-connected disorders, that these 
examinations fully reflected the severity of these service-
connected disorders, and that the examination reports 
contained medical opinions that were responsive to the 
Board's requests for development in the 1999 remand.  

Thus, no further assistance to the veteran is required to 
comply with the newly amended 38 U.S.C.A. § 5107.  See the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation. 38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (West 1991).  

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review the recorded history of a disability should 
be conducted to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Although the Board has thoroughly reviewed all 
medical evidence of record, the Board will focus on the most 
recent medical findings regarding the veteran's claims for 
increased ratings.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, supra,  the Board has reviewed the service 
medical records and all other evidence of record pertaining 
to the history of the veteran's service-connected disorders.  
With regard to those issues addressed below, the Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  

Finally, as noted in the introduction, the RO granted service 
connection for these disorders in May 1994.  The veteran 
appealed for a higher rating following this initial grant of 
service connection.  As such, pursuant to Fenderson, supra, 
the question for consideration is the propriety of the 
initial evaluation assigned; therefore, evaluation of the 
medical evidence since the grant of service connection as 
well as the consideration of the appropriateness of "staged 
rating" is required.  


A. The propriety of the initial 10 percent rating 
for the service-connected arthritis in the 
veteran's right and left shoulders.


A careful review of the service medical records shows that 
the veteran had x-ray evidence of arthritis of the shoulders.  

On VA examination in May 1994, range of motion testing 
revealed that the veteran had forward flexion of the 
shoulders to 180 degrees (with some discomfort), and 
abduction to 100 degrees (with pain on resisted abduction).  
The impression included that of history and physical 
examination consistent with impingement and with bursitis of 
the bilateral shoulders.  

On the veteran's February 1995 VA Form 9, he indicated that 
his shoulder arthritis caused him constant pain, limitation 
of motion, and an inability to hold much weight.  These 
complaints were reiterated during the veteran's hearings in 
May 1995 and October 1997.    

The impression on the report of June 1999 VA x-ray studies of 
the right shoulder revealed mild to moderate 
acromioclavicular osteoarthrosis with moderate subclavicular 
spur.  A similar report regarding the left shoulder showed 
calcification of the coracoclavicular ligament with the 
acromioclavicular joint demonstrating mild to moderate 
osteoarthrosis with moderate sized subclavicular spur.  

A VA examination in August 1999 revealed that the veteran's 
shoulders exhibited anterior acromial pain and tenderness 
with tenderness in the acromioclavicular joint.  The veteran 
had a negative drop-arm test bilaterally and the shoulders 
showed no evidence of atrophy of the muscle group.  He had 
5/5 strength in all muscle groups about the shoulder girdle.  
It was also reported that the veteran had a positive 
impingement sign with pain on cross-chest abduction.  The 
range of motion testing indicated that the veteran's 
shoulders had external rotation of 70 degrees, internal 
rotation to the thoracolumbar junction bilaterally and full 
active elevation.  Radiographs were ordered.  The impression 
included that of impingement syndrome bilateral shoulders.  


Analysis

The veteran's service-connected right shoulder arthritis is 
currently evaluated as 10 percent disabling under the 
provisions of 38 C.F.R. § 4.71a including Diagnostic Codes 
5201-5003.  

38 C.F.R. § 4.71a, Diagnostic Code 5003, establishes, 
essentially, three methods of evaluating degenerative 
arthritis which is established by x-ray studies: (1) when 
there is a compensable degree of limitation of motion, (2) 
when there is a noncompensable degree of limitation of 
motion, and (3) when there is no limitation of motion.  
Generally, when documented by x-ray studies, arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by x-ray study, is deemed to be 
limitation of motion and warrants the minimum rating for a 
joint, even if there is no compensable limitation of motion.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991), 
Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201 a 20 percent 
evaluation may be assigned for limitation of motion of the 
arm at shoulder level.  Higher ratings under this Diagnostic 
Code are not possible without limitation of motion of the arm 
to a point midway between the side and the shoulder level.  
38 C.F.R. § 4.71a including Diagnostic Code 5201.  

In the instant case the May 1994 examination report showed 
that the veteran's bilateral shoulder disorder allowed him to 
have abduction to 100 degrees, a point 10 degrees above 
shoulder level according to 38 C.F.R. § 4.71a. Plate 1.  At 
the most recent VA examination of the shoulders in August 
1999, the veteran was observed to have had full elevation of 
the shoulders, but external rotation to only 70 degrees. 

Based on these examinations, the Board finds that the 
veteran's left and right shoulder disabilities are productive 
of impingement syndrome and pain that more nearly 
approximates a level of functional loss consistent with 
restriction at the shoulder level.  Thus, the criteria 
warranting a 20 percent rating for each shoulder are met.  
See 38 C.F.R. § 4.71a, DC 5201.  Since motion of the arms is 
not shown to be limited to a point midway between the side 
and the shoulder, a rating in excess of 20 percent is not 
assignable in this case.  

Hence, the preponderance of the evidence supports the 
assignment of an increased rating of 20 percent for the 
service-connected arthritis of each shoulder.  

The Board has considered whether the veteran is entitled to a 
"staged" rating for his service-connected right and left 
shoulder disorders as prescribed by the Court in Fenderson, 
supra.  

The Board finds in this regard that the veteran's service-
connected shoulder disorders are shown by evidence from the 
May 1994 examination to have warranted the assignment of a 20 
percent rating during the entire course of this appeal.  





B. The propriety of the initial noncompensable 
rating for the veteran's service-connected bunion 
of the right foot.

In a May 1994 decision, the RO granted service connection and 
assigned a noncompensable rating for the bunion of the right 
foot.  

On his February 1995 VA Form 9, the veteran asserted that his 
bunion caused him pain and necessitated that he where two 
pair of socks and inserts.  

During his May 1995 hearing, the veteran reported that he 
could not stand on his foot for more than five or ten minutes 
without pain from the bunion.  

During his October 1997 hearing, the veteran indicated that 
he was not receiving any treatment for his bunion and that he 
had not been prescribed special shoes to accommodate his 
bunion.  

A June 1999 x-ray study of the right foot revealed no 
traumatic injury or arthritic change.  

On VA examination in January 2000, the veteran reported that 
he had pain with prolonged standing on the right foot.  An 
examination of the right foot revealed that the first 
metatarsophalangeal joint was in 26 degrees of valgus and 
flexible, and that the veteran had a mild bunion.  

The diagnoses included that of mild bunion of the right foot 
with moderate right hallux valgus.  

In a February 2000 addendum, the VA physician who performed 
the January 2000 examination indicated that x-rays performed 
of both feet in the nonweightbearing position showed no 
dramatic injury or arthritic change.  




Analysis

The veteran's service-connected bunion of right foot is 
currently rated as noncompensable under 38 C.F.R. § 4.71, 
Diagnostic Code 5280 (for rating hallux valgus).  Under this 
provision, a 10 percent rating for a unilateral hallux valgus 
is warranted only where operated with resection of the 
metatarsal head or where the deformity is so severe as to be 
equivalent to an amputation of the great toe.  38 C.F.R. § 
4.71a, Code 5280.  

A careful review of the record shows that the veteran has not 
undergone an operation with resection of the metatarsal head.  
According to his own testimony in 1997, he was not seeking 
treatment for the bunion condition and had not been 
prescribed special shoes to accommodate that disorder.  The 
Board notes that the veteran's bunion deformity has been 
described on VA examinations as mild and his hallux valgus as 
moderate.  No where in the claims file is there any 
indication that the veteran's hallux valgus deformity is so 
severe as to be equivalent to an amputation.  

The preponderance of the evidence does not show that the 
bunion on the veteran's right foot causes disability 
warranting a compensable rating.  Hence, the claim for 
increase must be denied.  

As stated, VA has met its duty to assist the veteran in 
developing his claim as prescribed by the newly changed law.  
The veteran was notified of the evidence necessary to support 
his claims, and all identified medical records pertinent to 
his claims have been obtained.  Additionally, the veteran has 
been given a recent VA examination for his feet which was 
suitable for rating purposes.  

As the evidence of record does not show that the veteran's 
disorder warrants an increased rating, the claim must be 
denied.  




ORDER

An increased rating of 20 percent for the veteran's service-
connected arthritis of the right shoulder is granted, subject 
to the regulations controlling disbursement of VA monetary 
benefits.  

An increased rating of 20 percent for the veteran's service-
connected arthritis of the left shoulder is granted, subject 
to the regulations controlling disbursement of VA monetary 
benefits  .

A compensable rating for the veteran's service-connected 
bunion of the right foot is denied.  



REMAND

As noted hereinabove, the Board last remanded this case for 
additional development in January 1999.  At that time, the RO 
was directed to schedule the veteran for VA examination in 
order to determine the nature and current severity of the 
veteran's disorders.  Specific directives given in this 
remand included that the examiner indicate whether the 
veteran's elbows, right knee, or lumbar spine exhibits 
weakened movement, excess fatigability, or incoordination 
attributable to the service connected disability, and whether 
pain could significantly limit the veteran's functional 
ability during flare-ups or when he uses his elbows, right 
knee or lower back repeatedly over a period of time.  The 
Board notes that the examiner was also specifically 
instructed to express these determinations in terms of the 
degree of additional range of motion loss due to any weakened 
movement, excess fatigability, or incoordination under 
38 C.F.R. § 4.45 or due to pain on use or during flare-ups 
under 38 C.F.R. § 4.40.  

A review of the most recent VA examination report (dated in 
August 2000) reveals that, while the examiner found 
additional loss of range of motion after significant 
activity, that physician failed to quantify this loss 
pursuant to the remand directives.   Specifically, the Board 
notes that the physician indicated that "it [was] impossible 
to say how many degrees of range of motion" the veteran 
would lose and that this finding was "something that ha[d] 
to be tested under fatigue testing with an occupational 
therapy examination."  

The Board further notes that the RO did not schedule any 
additional occupational therapy examination to obtain this 
necessary medical evidence regarding degrees of motion lost. 

As a result of the RO's failure to comply with the directives 
of the 1999 Remand, the Board has been left without 
information needed to properly rate the veteran's service-
connected disorders of the right knee, the right and left 
elbows, and the low back.  

Finally, as previously stated, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas, supra.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision regarding 
these issues at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

In light of the foregoing, these issues are remanded to the 
RO for the following action:

1.  The RO should take appropriate action 
to contact the veteran in order to have 
him submit any additional medical 
evidence, additional information, or 
further argument to support his claims 
for increased ratings for his service-
connected disorders of the right knee, 
the right and left elbows, and the low 
back.  The veteran should also be 
requested to submit the names, addresses, 
and approximate dates of treatment of all 
health care providers, VA and non-VA, who 
have treated him for these conditions 
since service.  When the veteran 
responds, and provides any necessary 
authorizations, the named health care 
providers should be contacted and asked 
to provide copies of all clinical records 
documenting their treatment, which are 
not already in the claims folder.  The 
veteran should be afforded a reasonable 
amount of time to obtain and submit such 
evidence to the RO.  

2.  The RO should then schedule the 
veteran for examination in order to 
determine the current severity of his 
service-connected disorders of the right 
knee, the right and left elbows, and the 
low back.  The examination should entail 
fatigue testing with an occupational 
therapy examination to determine the 
degrees of range of motion loss caused 
either by any weakened movement, excess 
fatigability, or incoordination (under 
38 C.F.R. § 4.45) or by pain on use or 
during flare-ups (under 38 C.F.R. 
§ 4.40).  All indicated testing in this 
regard should be accomplished.   The 
claims file and a copy of this remand 
should be made available to the examiner 
for review.  The examination report 
should reflect review of pertinent 
material in the claims folder, including 
the medical records on file, and include 
the factors on which the opinion is 
based.  All examination findings, along 
with the complete rationale for all 
opinions expressed and conclusions 
reached, should be recorded and then 
associated with the veteran's claims 
folder.  

3.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims.  The 
RO must ensure in this regard that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  

		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals
 


